DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/18/2019 and 04/02/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a third fixed portion” and  “a fourth side surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6-8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al. (US 4,946,266; herein after “Kraft”, cited in IDS).


    PNG
    media_image1.png
    354
    613
    media_image1.png
    Greyscale


	Regarding claim 1, Kraft teaches a digital slide-scanning stage (object holder 100, FIG. 1) comprising: a fixed portion (frame 15) having a first top surface (top surface of the frame 15 as shown in FIG. 5 above) and a first slide surface (e.g., a deeper lying contact surface 12) recessed below the first top surface by a first side surface (inner edge 13), wherein the first slide surface is configured to support a bottom portion of a glass slide (i.e., through the contact surface 12, the inner edges 13 of the frame 15 serve at the same time as abutments for the positioning of the object (slide), see column 2, lines 39-40, column 3, lines 14-23, FIG. 1); and a movable portion (e.g., an additional adjustable abutment strip 19 with shaped-on positioning pins 20) having a second top surface (as shown in FIG. 5 above) and a second slide surface (18) recessed below the second top surface by a second side surface (as shown in FIG. 5 above), wherein the second slide surface is configured to support a bottom portion of a glass slide (i.e., the deeper-lying bearing surface 18 forms a right angle with the abutment strip 19 so that, besides a plane support for an appropriate object (slide), an abutment against lateral sliding is also provided, column 4, lines 32-35, FIGS. 3-5); wherein the second side surface of the movable portion opposes the first side surface of the fixed portion to form a recess above the first and second slide surfaces (as shown in FIG. 5 above), and wherein the movable portion is configured to move between at least a first position, having a first distance from the fixed portion, and a second position, having a second distance from the fixed portion, such that, in the first position, the first and second side surfaces and the first and second slide surfaces form a first recess of a first size configured to hold a glass slide having a first width dimension (i.e. a universal object holder (stage) for the selective reception of plate-shaped objects (slides) of differing dimensioning, column 2, lines 39-40, column 2, lines 30-46, column 3, lines 23-33, FIGS. 1 & 5), and, in the second position, the first and second side surfaces and the first and second slide surfaces form a second recess of a second size configured to hold a glass slide having a second width dimension that is different than the first width dimension (i.e., the air suction opening 17 is disposed in the contact surface 12 so as to be dimensioned in such a manner that rectangularly designed objects of any size (width dimension) which can be adjusted (e.g., in a first position to a second position) by means of the abutment strip 19 are sucked, column 3, lines 42-45).
	
Regarding claim 2, Kraft as set forth in claim 1 further teaches a base (a frame part 10), wherein the fixed portion (15) comprises a fixed arm extending from the base in a first direction (as shown in FIGS. 1 & 5 above), and wherein the movable portion (19) comprises a movable arm extending in the first direction and configured to slide in (i.e., the deeper-lying bearing surface 18 forms a right angle (orthogonal) with the abutment strip 19 so that, besides a plane support for an appropriate object, an abutment against lateral sliding is also provided, column 4, lines 32-35, FIGS. 1 & 5 above).

Regarding claim 6, Kraft as set forth in claim 1 further teaches the first slide surface (12) and the second slide surface (18) do not adjoin (as shown in FIG. 5 above), so as to form an opening (11), to below the digital slide-scanning stage (100), between the fixed portion (15) and the movable portion (19) (as shown in FIG. 1 & 5 above, column 3, lines 14-31).

Regarding claim 7, Kraft as set forth in claim 1 further teaches a digital slide-scanning stage (object holder 100, FIG. 1) comprising: a first fixed portion (e.g., right side frame 15) having a first top surface and a first slide surface (12) recessed below the first top surface by a first side surface (13) (as shown in FIG. 5 above), wherein the first slide surface is configured to support a bottom portion of a glass slide (i.e., through the contact surface 12, the inner edges 13 of the frame 15 serve at the same time as abutments for the positioning of the object (slide), see column 2, lines 39-40, column 3, lines 14-23, FIGS. 1 & 5); a second fixed portion (e.g., left side frame 15) having a second top surface and a second slide surface (12) recessed below the second top surface by a second side surface (as shown in FIG. 5 above), wherein the second slide surface is configured to support a bottom portion of a glass slide (i.e., through the contact surface 12, the inner edges 13 of the frames 15 serve at the same time as abutments for the positioning of the object (slide)see column 2, lines 39-40, column 3, lines 14-23, FIG. 1); and a movable insert (19); wherein the second side surface of the second fixed portion opposes the first slide surface of the first fixed portion to form a recess, above the first and second slide surfaces (as shown in FIG. 5 above), of a first size configured to hold a glass slide having a first width dimension (i.e. a universal object holder (stage) for the selective reception of plate-shaped objects (slides) of differing dimensioning, column 2, lines 39-40, column 2, lines 30-46, column 3, lines 23-33, FIGS. 1 & 5), and wherein the movable insert is configured to be inserted into the recess, adjacent the second side surface, so as to decrease a size of the recess from the first size to a second size that is configured to hold a glass slide having a second width dimension that is different than the first width dimension, and, after being inserted, removed from the recess to increase the size of the recess from the second size to the first size (i.e., the deeper-lying bearing surface 18 forms a right angle with the abutment strip 19 so that, besides a plane support for an appropriate object, an abutment against lateral sliding is also provided, column 4, lines 32-35… the air suction opening 17 is disposed in the contact surface 12 so as to be dimensioned in such a manner that rectangularly designed objects of any size (width dimension) which can be adjusted (e.g., in a first position to a second position) by means of the abutment strip 19 are sucked, column 3, lines 42-45, FIGS. 1 & 5).

Regarding claim 8, Kraft as set forth in claim 7 further teaches the first slide surface (12) and the second slide surface (18) do not adjoin (as shown in FIG. 5 above), (11), to below the digital slide-scanning stage (100), below the recess (as shown in FIG. 1 & 5 above, column 3, lines 14-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 4,946,266; herein after “Kraft”) in view of Masterson (US 4,012,111), both cited in IDS.	
Kraft and Masterson disclose microscope object slide positioning system. Therefore, they are analogous art.

Regarding claim 3, Kraft teaches the fixed arm comprises the first side surface (13) (as shown in FIGS. 1 & 5 above), and wherein the movable arm comprises the second side surface (as shown in FIGS. 1 & 5 above). 
Kraft fails to teach the first side surface comprises one or more first contact points configured to contact a side of a glass slide, and the second side surface comprises one or more second contact points configured to contact a side of a glass slide.
However, in a related field of endeavor Masterson teaches positive stops or guides 54, 55 and 56, which are integral with slide tray 43 are provided as alignment registration members to control the positioning of a slide 53a. These three alignment registration members are raised above the level of the grooves 52 and 53 to provide positive stops for two of the slide edges (column 5, lines 14-24, FIGS. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kraft such that positive stops or guides (contact points), which are integral with slide tray (stage) are provided as alignment registration members to control the positioning of a slide (glass 

Regarding claim 4, Kraft fails to teach one or more of the second contact points and the first contact points comprise an angled surface, such that those contact points are configured to contact a glass slide nearer to a top surface of the glass slide than to a bottom surface of the glass slide, to thereby impart downward pressure on the glass slide.
However, in a related field of endeavor Masterson teaches positive stops or guides 54, 55 and 56 (contact points with angled surfaces), which are integral with slide tray 43 are provided as alignment registration members to control the positioning of a slide 53a. These three alignment registration members are raised above the level of the grooves 52 and 53 to provide positive stops for two of the slide edges (column 5, lines 14-24, FIGS. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kraft such that positive stops or guides (contact points with angled surfaces), which are integral with slide tray (stage) are provided as alignment registration members to control the positioning of a slide (glass slide), and three alignment registration members are raised above the level of the grooves to provide positive stops (impart downward pressure) for two of the slide edges as taught by Masterson, for the purpose of controlling the precise positioning of a slide.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft in view of Masterson, and further in view of Zimmermann (US PUB 2006/0198764; cited in IDS).

Regarding claim 5, Kraft in view of Masterson fails to teach the base comprises a rail extending linearly in the second direction, and wherein the movable arm is configured to slide along the rail in the second direction.
However, in a related field of endeavor Zimmermann teaches as shown in FIG. 1 substantially comprises a plate 1 on whose longitudinal or transverse sides two profiled rails 2a and 2b are mounted in non-positively or directly engaged fashion, and two bars 3a and 3b (movable arms). Plate 1 has the function of a stage plate of the microscope…Bars 3a, 3b have on their underside at one end a respective groove for guidance of bar 3a, 3b along profiled rails 2a and 2b, respectively (para. [0036], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kraft in view of Masterson such that a plate (stage) of a microscope on whose longitudinal or transverse sides two profiled rails are mounted to move a bar (movable arm) as taught by Zimmermann, for the purpose of having a specimen holder that permits more flexible handling, with specimens having different cross-sectional geometries.

Allowable Subject Matter
	Claims 9-14 are allowable.

Claim 9 relates to a digital slide-scanning stage with a first and a second fixed portion having a first and a second top surface and a first and a second slide surface recessed below the first and a second top surface by a first and a second side surface, the first slide surface is configured to support a bottom portion of a glass slide ; and a third fixed portion having a third top surface, a third slide surface recessed below the third top surface by a third side surface, and a fourth slide surface recessed below the third top surface by a fourth side surface, wherein the third and fourth slide surfaces are each configured to support a bottom portion of a glass slide; wherein the third side surface of the third fixed portion opposes the first side surface of the first fixed portion to form a first recess, above the first and third slide surfaces, of a first size configured to hold a glass slide having a first width dimension, wherein the fourth side surface of the third fixed portion opposes the second side surface of the second fixed portion to form a second recess, above the second and fourth slide surfaces, of a second size configured to hold a glass slide having a second width dimension that is different than the first width dimension, wherein the digital slide-scanning stage is configured to move between a first position and a second position, wherein, in the first position, the first recess is in a position for scanning, and wherein, in the second position, the second recess is in the position for scanning.


	Claims 10-12 and 14 depend from either allowable claim 9 or 13 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 7, 2022